UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

SHERMAN LAMAR COLEY,

                  Plaintiff,                 6:17-cv-06886-MAT
        -v-                                  DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________

                            INTRODUCTION

     Sherman Lamar Coley (“Plaintiff”), represented by counsel,

brings this action pursuant to Title XVI of the Social Security Act

(“the Act”), seeking review of the final decision of the Acting

Commissioner of Social Security (“Defendant” or “the Commissioner”)

denying his application for supplemental security income (“SSI”).

The Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 1383(c). Presently before the Court are the parties’ competing

motions for judgement on the pleadings pursuant to Rule 12(c) of

the Federal Rules of Civil Procedure. For the reasons set forth

below, Plaintiff’s motion is denied and Defendant’s motion is

granted.

                       PROCEDURAL BACKGROUND

     On March 13, 2014, Plaintiff protectively filed for SSI,

alleging disability    beginning   January   1,   1996.   Administrative

Transcript (“T.”) 87. The claim was initially denied on August 1,

2014, and Plaintiff timely requested a hearing. T. 98-111. On

August 26, 2016, a hearing was conducted in Rochester, New York by
administrative law judge (“ALJ”) Brian Kane. T. 32-46. Plaintiff

appeared with his non-attorney representative and testified. An

impartial vocational expert (“VE”) also testified.

      The ALJ issued an unfavorable decision on November 25, 2016.

T. 17-28. Plaintiff timely requested review of the ALJ’s decision

by   the    Appeals    Council.    T.   163.   The    Appeals   Council    denied

Plaintiff’s request for review on November 16, 2017, making the

ALJ’s decision the final decision of the Commissioner. T. 1-5.

Plaintiff then timely commenced this action.

                                THE ALJ’S DECISION

      The    ALJ      applied     the    five-step     sequential       evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 416.920(a).

      At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since the

application date. T. 22.

      At step two, the ALJ determined that Plaintiff suffered from

the “severe” impairment of low-average intellectual functioning.

Id. The ALJ also considered Plaintiff’s left knee pain. The ALJ

determined that because Plaintiff had only intermittent symptoms,

no aggressive treatment was recommended or anticipated, and the

medical evidence suggested the condition would improve in less than

twelve     months,     Plaintiff’s      left   knee   pain   was    a   nonsevere

impairment. Id.


                                          2
      At step three, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that meets or medically

equals an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix 1. The ALJ specifically considered Plaintiff’s impairment

of low-average intellectual functioning under Listing 12.05. T. 23.

      Before proceeding to step four, the ALJ assessed Plaintiff as

having the residual functional capacity (“RFC”) to perform a full

range of work at all exertional levels but with the nonexertional

limitation of being limited to work requiring no more than a brief

training period. T. 24.

      At step four, the ALJ determined that Plaintiff had no past

relevant work. T. 26. At step five, the ALJ relied on the VE’s

testimony to find that, taking into account Plaintiff’s age,

education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that Plaintiff can

perform, including the representative occupations of hand packager,

and cleaner-commercial institution. T. 27. The ALJ accordingly

found that Plaintiff was not disabled as defined in the Act. T. 27-

28.

                             SCOPE OF REVIEW

      A   district   court    may   set   aside   the   Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also


                                    3
Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a    reasonable   mind   might    accept         as   adequate      to   support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).   The    reviewing         court     nevertheless        must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review      for    substantial      evidence         does    not      apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                    DISCUSSION

         Plaintiff contends that remand of this matter is warranted

because the ALJ’s decision is unsupported by substantial evidence

and based on an erroneous legal standard. Specifically, Plaintiff

argues that: (1) the ALJ failed to properly develop the record when

he denied Plaintiff’s request for additional intelligence testing;

(2) the      Appeals   Council      erred       by   rejecting     new   and   material

evidence submitted by Plaintiff; and (3) the ALJ’s RFC finding is

                                            4
unsupported by substantial evidence. For the reasons discussed

below, the Court finds Plaintiff’s arguments without merit and

affirms the Commissioner’s final determination.

I.   Plaintiff’s First Argument: The Failure to Develop the Record
     Led to Step Two and Step Three Findings Unsupported by
     Substantial Evidence

     Plaintiff argues the ALJ’s step two and step three findings

are unsupported by substantial evidence because there is a gap in

the record. Specifically, Plaintiff contends the ALJ failed to

properly develop the record when he denied Plaintiff’s request to

obtain intelligence testing and a second consultative examination

following the hearing. Plaintiff further argues the record is

missing Plaintiff’s primary care records, causing a gap in the

record.

     A.     The ALJ’s Decision to Forego Intelligence Testing

     At the hearing, Plaintiff’s representative indicated that

Plaintiff   might   qualify   for   Listing   12.05.   However,   although

Plaintiff had submitted some school records into evidence, they did

not include an IQ test needed to meet Listing 12.05's requirements.

T. 36. Accordingly, Plaintiff’s representative requested the ALJ

consider    ordering   an   intelligence   test.   Id.   The   ALJ   denied

Plaintiff’s request, noting that Plaintiff had already received a

consultative psychiatric evaluation from Dr. Yu-Ying Lin in 2014.

T. 41. The ALJ further noted that Plaintiff’s representative had

made the initial request for additional testing only a few days


                                     5
before the hearing. T. 36. After Plaintiff’s testimony, which

included statements that he could barely read, his reading level

was at the second grade equivalent, he could not multiply, and went

grocery shopping with family to make sure he would get the correct

change,    the   representative    renewed         the   request     for      another

consultative examination, which the ALJ denied. T 38, 41.

      Claimants generally have the burden of producing evidence;

however, because     a   hearing   on       disability     benefits      is   a    non-

adversarial proceeding, the ALJ has an affirmative duty to develop

the administrative       record.   Perez      v.   Charter, 77       F.3d     41,    47

(2d Cir. 1996) (citing Echevarria v. Secretary of Health & Human

Servs., 685 F.2d 751, 755 (2d Cir. 1982)). An ALJ may be required

to obtain a consultative examination where there is a conflict,

inconsistency, or insufficiency in the evidence that must be

resolved   before   a    determination       can   be    made.     See   20    C.F.R.

§   416.919a(b).    “[W]here   there        are    no    obvious    gaps      in    the

administrative record, and where the ALJ already possesses a

complete medical history, the ALJ is under no obligation to seek

additional information in advance of rejecting a benefits claim.”

Petrie v. Astrue, 412 F. App’x 401, 406 (2d Cir. 2011) (internal

quotation marks omitted); see also Morris v. Colvin, No. 14-CV-

689S, 2016 WL 3085427, at *4 (W.D.N.Y. June 2, 2016) (finding no

error in the ALJ’s determination to not further develop the record




                                        6
where the ALJ had before him an adequate medical history to render

a decision).

       Plaintiff points out that consultative examiner Dr. Lin noted

moderate impairment of Plaintiff’s recent and remote memory skills

“due   to     nervousness       in    the   evaluation       and    possible    limited

intellectual functioning.” T 291 (emphasis supplied). Dr. Lin

“recommended intelligence and memory assessment if needed.” T 291

(emphasis supplied). Notably, however, Dr. Lin found Plaintiff’s

nervousness to be a contributing factor to his impaired memory

skills. And, Dr. Lin did not definitively recommend further testing

but    left    it    up   to    the   adjudicator      to     use    his   discretion.

Furthermore, Dr. Lin did not assign any nonexertional limitations

that    would       preclude    Plaintiff’s        ability    to    perform     simple,

unskilled work, notwithstanding Dr. Lin’s finding of “possible

limited       intellectual       functioning.”       Thus,     Plaintiff       has   not

demonstrated an obvious gap in the record.

       Even     assuming       that   the    ALJ    erred,     Plaintiff       has   not

established the harmfulness of the error. Plaintiff contends the

record is unclear how the ALJ found that Plaintiff had low-average

intellectual functioning since the record did not contain test

results in the low-average range. Plaintiff does not, and cannot

explain, how this assumption by the ALJ—which was favorable to

Plaintiff—was harmful error. Plaintiff also argues that the record,

absent intelligence testing, was insufficient for the ALJ to make


                                            7
his step three finding that Plaintiff does not meet or medically

equal Listing 12.05. The Court acknowledges that certain school

records submitted by Plaintiff to the Appeals Council contain IQ

test results that partially support Listings 12.05C and           12.05D.

However, as discussed below in Section II, the ALJ’s finding that

Plaintiff could not fulfill the remaining prongs of those Listings

is supported by substantial evidence.

      B.    The Record was Sufficient to Properly Assess Plaintiff’s
            Left Knee Impairment

      Plaintiff contends the absence of Plaintiff’s primary care

records also constitute a gap in the record. Plaintiff further

argues that the ALJ used these gaps to infer that Plaintiff’s left

knee condition was nonsevere.

      At the hearing, Plaintiff testified he injured his leg jumping

over a fence when he was fifteen years old. T. 40. More recently,

Plaintiff   testified he   tore    ligaments   in the   same   leg    while

wrestling with a friend. T. 39-40.

      The record contains a consultative orthopaedic examination by

Dr. Harbinder Toor, treatment notes from orthopaedic surgeon,

Dr.   Stephanie   E.   Siegrist,    and   progress   notes     from    URMC

Orthopaedics and Rehabilitation, where Plaintiff received treatment

for his left knee condition. See T. 286-88, 295-305. These records

describe Plaintiff’s complaints and detail examination and imaging

findings relating to Plaintiff’s left knee. Plaintiff argues the

record is incomplete without a function-by-function medical opinion

                                    8
by   a    treating    physician.      However,    the   ALJ    detailed     the 2014

findings        of   consultative      examiner,     Dr.      Toor    and   treating

orthopaedic surgeon, Dr. Siegrist, as well as the findings from

Plaintiff’s 2016 visits to URMC relating to the re-injuring of his

left knee. See T. 22, 25.

         On   July   22,   2014,    Dr.   Toor    examined     Plaintiff     at   the

Administration’s requset. Dr. Toor noted Plaintiff injured his left

knee at the age of fifteen, causing continued dull, achy, constant

pain in his left knee. At times, his pain was at a ten on a scale

of one to ten. Plaintiff reported he had difficulty walking,

standing, squatting, and heavy lifting. T. 286.

         Upon   examination,       Plaintiff     exhibited    an     abnormal   gait,

slightly limping toward the left side. Heel and toe walking were

difficult. Plaintiff was able to squat at twenty percent due to

left knee pain. He had difficulty getting out of his chair, but

used no assistive devices, and needed no help changing or getting

on and off the exam table. T. 287. Plaintiff showed left knee

flexion and extension at 140 degrees, with tenderness in the left

knee. He had full range of motion in the right knee and both hips

and ankles. T. 288. Dr. Toor opined Plaintiff had moderate-to-

severe limitation with standing, walking, squatting, and that pain

interfered with Plaintiff’s balance. Id.

         On July 29, 2014, Dr. Siegrist examined Plaintiff for his left

knee pain. She noted Plaintiff ambulated without assistance and had


                                          9
no limp. T. 298. Plaintiff’s left knee had no effusion, warmth or

erythema; no tenderness at the medial joint line or over an

anteromedial   plica,    but    was   moderately      tender    at   the   tibial

tubercle. The left knee was negative for McMurray’s, and showed no

ligamentous    instability       or     patellofemoral         tenderness      or

instability. Id. Plaintiff was able to tolerate full extension and

cautiously to beyond 130 degrees, with some discomfort at the

tendon insertion.

     An X-ray performed on July 8, 2014 showed Plaintiff’s left

knee’s joint spaces were well maintained, with no obvious fracture

deformity, no loose bodies or other bony lesions. A concurrent MRI

showed Plaintiff’s left knee ligaments and tendons were intact,

with no meniscus tears, and well-maintained articular cartilage

throughout. T. 299. Dr. Siegrist noted a nondisplaced fracture

through an ensythophyte at the patellar tendon insertion on the

tibial tubercle, which was unchanged from prior images. Dr. Sigrist

ordered a CT scan and scheduled a follow-up appointment.

     A CT scan performed in August 2014 showed possible sequelae of

Osgood-Schlatter’s, with no overlying soft tissue swelling or

pseudoarthrosis.    T.   296.   Based      on   the   prior    examination   and

imaging, Dr. Siegrist opined on September 11, 2014 that Plaintiff

would benefit from the removal of the small bone fragment at his

tibial tubercle and repair of the patellar tendon. Plaintiff did

not follow through with the recommended procedure.


                                      10
     A URMC progress note dated April 15, 2016 indicates that

Plaintiff   presented   to   Strong’s   emergency   room   after   he   was

wrestling with a friend and fell, twisting his left knee. T. 303.

X-rays were negative for fracture or dislocation. Plaintiff was

placed in a knee brace. Plaintiff reported his history of left knee

trauma and that he did not have surgery on his left knee. On exam,

Plaintiff’s left knee had significant swelling. His straight leg

raise test was normal. Plaintiff’s knee was tender to palpation,

with no gross instability with varus and valgus stress on the knee.

Id. The examining nurse ordered an MRI and scheduled a follow-up

appointment to review the MRI results.

     On May 24, 2016, Plaintiff returned to URMC reporting his pain

associated with his knee injury had improved since his last visit,

noting he received relief from physical therapy. T. 304. An exam of

Plaintiff’s left knee was unremarkable. The examining doctor noted

a review of the MRI results showed no ligamentous meniscal injury,

but bone contusion was present. The doctor recommended continuing

with physical therapy. Id.

     As discussed above, the ALJ has an affirmative duty to develop

the administrative record in disability proceedings. Perez, 77 F.3d

47. However, the Second Circuit has found that no evidentiary gap

exists in the record, so long as “the record contain[s] sufficient

other evidence supporting the ALJ’s determination and the ALJ

weighed all of that evidence when making his residual functional


                                   11
capacity finding.” Johnson v. Colvin, F. App’x 44, 46 (2d Cir.

2016) (citing Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 34

(2d Cir. 2013) (refusing to remand “solely on the ground that the

ALJ failed to request medical opinions in assessing residual

functional capacity”)). Furthermore, agency regulations provide

that the ALJ is to generally “give more weight to the opinion of a

specialist about medical issues related to his or her area of

specialty than to the opinion of a source who is not a specialist.”

20 C.F.R. § 416.924(c)(4).

     The ALJ did not request Plaintiff’s primary care physician’s

medical   records    to   assess      Plaintiff’s   left    knee     impairment.

Instead, he      relied   on   the    medical   records and    opinions from

orthopaedic      specialists    who     examined    and    treated     Plaintiff

specifically for his left knee impairment. Notably, Dr. Siegrist’s

treatment notes indicate Plaintiff was referred to her by his

primary care physician for the specific purpose of examining his

left knee. T. 301. The ALJ appropriately relied upon these notes

and findings, rather than the treatment notes of Plaintiff’s

primary   care    physician,    in    determining   Plaintiff’s       left   knee

impairment was nonsevere. Accordingly, the Court finds the ALJ

adequately supported his step two finding and thus, remand is not

warranted on this basis.




                                        12
II.   Additional Evidence Submitted to the Appeals Council

      Plaintiff argues the Appeals Council erred in rejecting the

additional school records Plaintiff submitted following the ALJ’s

decision. For the reasons set forth below, the Court disagrees.

      After the ALJ issued his decision, Plaintiff submitted forty

pages of additional education records from Rochester City School

District for the period September 8, 1993 through April 29, 2006.

T. 2, T. 47-86. Plaintiff argues that the Appeals Council should

have considered this additional evidence because it was new and

material   and   supports   a   finding   of   disability.   Specifically,

Plaintiff argues the evidence contains intelligence testing with

results within the range required for Listing 12.05. For the

reasons set forth below, the Court finds Plaintiff’s argument is

without merit.

      To   establish   intellectual    disability    Listing    12.05,     the

claimant   has   the   burden   of   proving   “significantly       subaverage

general    intellectual     functioning    with   deficits     in     adaptive

functioning initially manifested during the development period.”

20 C.F.R. Part 404, Subpart P, Appendix 1 § 12.05. In addition to

proving the foregoing, one of four sets of the requirements A, B,

C, or D, must also be satisfied. Id. In particular, Listing 12.05C

requires “[a] valid verbal, performance, or full scale IQ of 60

through 70 and a physical or other mental impairment imposing an

additional and significant work-related limitation of function. Id.


                                     13
§ 12.05C (emphasis added). Listing 12.05D requires the same IQ

range as 12.05C and at least two of the following: a marked

restriction in activities in daily living; marked difficulties in

maintaining social functioning; marked difficulties in maintaining

concentration,   persistence,    or    pace;   or    repeated    episodes   of

decompensation, each of extended duration. Id. § 12.05D.

     The Commissioner’s regulations applicable to Plaintiff’s claim

provide that a claimant may submit new and material evidence to the

Appeals Council following an adverse ALJ disability determination

without any    showing   of   good   cause. 20      C.F.R.   §   416.1470(b).

Furthermore,   the   Appeals   Council     “shall”    consider     “new”    and

“material” evidence that relates to the period on or before the

date of the ALJ hearing decision. Id. To be considered by the

Appeals Council, the claimant must show that the proffered evidence

is (1) “‘new’ and not merely cumulative of what is already in the

record,” and that it is (2) “material, that is, both relevant to

the claimant’s condition during the time period for which benefits

were denied and probative.” Lisa v. Sec’y of Health & Human Servs.,

940 F.2d 40, 43 (2d Cir. 1991) (internal citations omitted).

Notably, “[t]he concept of materiality requires, in addition, a

reasonable possibility that the new evidence would have influenced

the [Commissioner] to decide claimant’s application differently.”

Pollard v. Halter, 377 F.3d 183, 193 (2d Cir. 2004) (citing Tirado

v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988)).


                                      14
       In its notice to Plaintiff regarding the additional evidence,

the Appeals Council stated “[w]e find this evidence does not show

a reasonable probability that it would change the outcome of the

[ALJ’s]   decision.”    T.     2.    Accordingly,   the     Appeals    Council’s

reasoning indicates the additional records failed to meet the

“material” requirement to be considered on appeal. For the reasons

set forth below, the Court finds no error in the Appeals Council’s

decision to reject the additional evidence.

       The Court agrees with Plaintiff that the additional education

records containing intelligence testing were indeed “new” and not

cumulative of what was in the record. However, the records fail to

meet    the   “material”     standard     that   there      was   a   reasonable

possibility they would have influenced the ALJ to make a different

finding. Pollard, 377 F.3d 193.

       At step two, the ALJ found Plaintiff’s only severe impairment

was low-average intellectual functioning. T. 22. At step three, the

ALJ specifically found that Plaintiff did not meet the requirements

of Listing 12.05C, in part because the record contained no medical

evidence supporting the requirement of 12.05C that the claimant has

a physical or other mental impairment imposing additional and

significant work-related limitation of function. T. 23.

       The ALJ further found that Plaintiff failed to meet the

requirements    of   12.05D,    in    part   because   he   showed    no   marked

restriction of activities of daily living, maintaining social


                                        15
functioning, maintaining concentration, persistence, or pace, or

repeated   episodes   of    decompensation.       Id.   The   ALJ   also   found

Plaintiff had no restriction in activities of daily living or

social   functioning.      He   further   found    Plaintiff    had   moderate

difficulties with concentration, persistence, or pace, and that he

had experienced no episodes of decompensation. Id.

     In sum, even with evidence of an IQ within the 60 to 70 range,

Plaintiff failed to demonstrate he met the additional criteria

required to satisfy Listing 12.05C or D. See Burnette v. Colvin,

564 F. App’x 605, 607-08 (2d Cir. 2014) (plaintiff failed to

demonstrate her impairments satisfied Listing 12.05, despite a

consultative examiner placing plaintiff’s overall IQ score at 57).

Accordingly, the Court finds the Appeals Council properly found

that the submitted evidence containing Plaintiff’s childhood IQ

scores did not demonstrate the reasonable probability it would have

changed the outcome of the ALJ’s decision. The Court therefore

finds remand is not warranted on this basis.

III. The ALJ’s RFC Finding is Supported by Substantial Evidence

     Plaintiff also argues the ALJ’s RFC assessment is unsupported

by substantial evidence. Specifically, Plaintiff argues the ALJ

erroneously relied on gaps in the record by not properly developing

the record, that the evidence submitted to the Appeals Council

contradicts the RFC finding, and that the ALJ’s RFC finding is not

supported by substantial evidence because the ALJ improperly relied


                                     16
on consultative psychologist Dr. Lin’s opinion. In particular,

Plaintiff takes issue with Dr. Lin’s status as a consultative

examiner and further argues the ALJ did not properly incorporate

Dr. Lin’s findings into the RFC finding. For the reasons set forth

below, the Court finds the ALJ did not err in evaluating Dr. Lin’s

opinion, which supported his RFC finding that Plaintiff is capable

of performing       a full range of work with the additional limitation

of being limited to work requiring no more than a brief training

period.

     “It is well-settled that ‘the RFC assessment must include a

narrative discussion describing how the evidence supports each

conclusion,     citing    specific    medical    facts     (e.g.,       laboratory

findings)     and    nonmedical     evidence    (e.g.,     daily    activities,

observations).’”       Hogan   v.   Astrue,    491   F.   Supp.    2d    347,   354

(W.D.N.Y. 2007), quoting Social Security Ruling 96-8p, 1996 WL

374184, at *7 (S.S.A. 1996), citing Balsamo v. Chater, 142 F.3d 75,

80-81 (2d Cir. 1998). An ALJ must “weigh all of the evidence

available to make an RFC finding that [is] consistent with the

record as a whole.” Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir.

2013).

     Moreover, “[i]t is well-settled that an ALJ is entitled to

rely upon the opinions of consultative examiners, and such written

reports can constitute substantial evidence.” Cichocki v. Astrue,

No. 11-CV-755S, 2012 WL 3096428, at *6 (W.D.N.Y. July 30, 2012);


                                       17
see also Bona v. Commissioner of Social Security, No. 1:15-CV-

00658EAW, 2016 WL 4017336, at *11 (W.D.N.Y. July 22, 2016) (ALJ

appropriately relied upon and gave “significant weight” to opinion

of consultative examiner supported by the weight of the evidence).

     Dr. Lin examined Plaintiff on July 22, 2014. T. 289-92.

Plaintiff reported he completed the 11th grade special education

program for a learning disability. Dr. Lin noted Plaintiff’s

reported medical conditions were left knee problems and migraine

headaches. Plaintiff had difficulty falling asleep, with on and off

depressive symptoms since he was fifteen years old and that he

currently had more good days than bad days, though he occasionally

had excessive worry, restlessness, difficulty concentrating, and

muscle tension. T. 289. He reported short-term memory difficulty

since 2011, and that he would forget about conversations and tasks.

T. 290. Plaintiff reported his major stressors were employment and

trying to be a good father.

     In areas of daily living, Plaintiff reported he was able to

take care of his personal needs, though his medical condition made

some daily functions difficult. T. 291. He reported his family

provided assistance where he needed it and his mother helped him

with his money management. Plaintiff stated he was able to drive,

but his medical condition sometimes made it difficult. He was able

to take public transportation. Plaintiff reported he had good

relationships with his friends and family and spent his days


                                18
cleaning, watching TV, and spending time in the park with his

children. Id.

     During     his     mental   examination,       Plaintiff       exhibited     a

cooperative demeanor with appropriate eye contact. His quality of

voice was clear and his expressive and receptive language was

adequate. T. 290. Plaintiff was oriented and exhibited an euthymic

mood.   Dr.   Lin     noted   Plaintiff’s    attention       and    concentration

appeared to be mildly impaired due to nervousness in the evaluation

and distractibility. He was able to perform simple counting, and

most calculations, and answer serial threes correctly. T. 209-91.

Dr. Lin noted Plaintiff’s intellectual functioning appeared to be

below   average;      however,   his    general   fund   of    information      was

appropriate to experience.

     Dr. Lin opined Plaintiff is able to follow and understand

simple directions and instructions. He is able to perform simple

tasks independently, and is mildly limited in maintaining attention

and concentration. Dr. Lin further opined Plaintiff is able to

maintain a regular schedule and can learn new tasks. T. 291.

Plaintiff is mildly limited in making appropriate decisions, can

relate adequately to others, and is mildly to moderately limited in

appropriately       dealing   with     stress.    Finally,    Dr.    Lin   opined

Plaintiff’s difficulties are caused by distractibility and lack of

motivation; however, his stress-related problems do not appear to




                                        19
be significant enough to interfere with his ability to function on

a daily basis. T. 291-92.

     Dr.    Lin   diagnosed     Plaintiff      with    unspecified    depressive

disorder in partial remission, and ADHD, by history. T. 292. Based

on the evaluation, Dr. Lin recommended individual psychological

therapy,    vocational      training,   and    an     intelligence    and   memory

assessment if needed. Id.

     In his decision, the ALJ gave Dr. Lin’s opinion significant

weight,    noting   it   was    generally     consistent      with   the    medical

evidence of record. T. 26. Plaintiff suggests that the ALJ erred by

declining to “adopt any limitations relating to attention deficit”

or “any limitations relating to stress.” However, Dr. Lin made no

diagnosis of a fully active mental disorder at the time of his

examination,      listing     only   unspecified      depressive     disorder    in

“partial remission,” ADHD “by history,” and a rule-out diagnosis of

“dysthymic” disorder. T 292. Additionally, Plaintiff fails to note

Dr. Lin’s conclusion that “[t]he results of the evaluation appear

to be consistent with stress-related problems, but in itself, this

does not appear to be significant enough to interfere with the

claimant’s ability to function on a daily basis.” T 292. The ALJ

explicitly accounted for Plaintiff’s history of attention deficit

disorder,   as    well   as    Dr.   Lin’s    finding    of   mild   to    moderate

limitations in the ability to deal with stress, in finding moderate

difficulties in the area of concentration, persistence, or pace,


                                        20
and assessing an RFC limiting Plaintiff to work requiring no more

than a brief training period.

     Moreover,   Plaintiff received no        documented   mental health

treatment   during   the   claimed   period   of   disability.   Plaintiff

reported to Dr. Lin that he had received treatment in 2011 at

Evelyn Brandon   Health    Center for     depression. T.    289.   At   the

hearing, Plaintiff testified he was not taking any medication for

his ADHD, nor was he receiving any kind of treatment or therapy for

the ADHD. T. 38-39. The ALJ also noted that while there were

medical records from November 2012 that discussed Plaintiff’s

depressive symptoms, the records show he was discharged from mental

health care after several failed attempts to continue therapy.

T. 24. Where the record contains no mental health treatment for the

relevant period, that lack of treatment may weigh against the

severity of the claimant’s alleged mental limitations. See e.g.,

Diaz-Sanchez v. Berryhill, 295 F. Supp. 3d 302, 306 (W.D.N.Y. 2018)

(“Where, as here, a claimant has sought little-to-no treatment for

an allegedly disabling condition, his inaction may appropriately be

construed as evidence that the condition did not pose serious

limitations.”) (citing Arnone v. Bowen, 882 F.2d 34, 39 (2d Cir.

1989)). In light of the lack of treatment, and Dr. Lin’s finding

that Plaintiff was capable of a broad range of functional abilities

notwithstanding a mild to moderate limitation in appropriately

dealing with stress, Plaintiff fails to prove that additional


                                     21
restrictions regarding dealing with workplace stress are warranted

under Social Security Ruling 85-15, 1985 WL 56857, at *6.

     In light of the Court’s findings that there was no gap in the

record and the Appeals Council did not err in rejecting Plaintiff’s

additional education records. Along with considering Plaintiff’s

lack of treatment for his mental impairments, and the overall

consistent findings of Dr. Lin’s examination and opinion with the

record as a whole, the Court finds the ALJ’s RFC assessment is

supported by substantial evidence.

                            CONCLUSION

     For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Docket No. 10) is denied and the Commissioner’s

motion for judgment on the pleadings (Docket No. 13) is granted.

Plaintiff’s complaint is dismissed in its entirety with prejudice.

The Clerk of the Court is directed to close this case.


     ALL OF THE ABOVE IS SO ORDERED.

                                S/Michael A. Telesca
                                _____________________________
                                HONORABLE MICHAEL A. TELESCA
                                United States District Judge


Dated:    January 24, 2019
          Rochester, New York




                                 22
